Citation Nr: 1504121	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-30 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Healthcare Eligibility Center in Atlanta, Georgia


THE ISSUE

Whether the retroactive change in the appellant's copay status based on the discovery of previously unreported family income for calendar year 2009 was proper.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1954 to November 1956.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 determination of the Department of Veterans Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia, which retroactively changed the appellant's copay status based on the discovery of previously unreported family income for calendar year 2009.  

In the March 2011 determination on appeal, the HEC indicated that, in light of the change in the appellant's copay status, he would be retroactively charged copayments for medical care and prescriptions he had received from March 2, 2010, to March 1, 2011.  In the September 2011 Statement of the Case, however, the HEC indicated that its decision to change the appellant's copay status had resulted in copayments retroactively due for medical care and prescriptions provided from January 1, 2010, to December 21, 2010.  In light of this discrepancy, the Board has characterized the issue on appeal more broadly pending clarification from the HEC regarding the appropriate period at issue in this case.  

In April 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for the purpose of obtaining additional documentation.  As set forth below, another remand is unfortunately necessary.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

As a preliminary matter, the Board notes that the appellant does not have a VA paper claims folder, nor is there currently any documentation in his Virtual VA or VBMS folders.  Thus, the Board is wholly dependent on the documentation provided by the HEC in adjudicating this appeal.  

According to the limited information provided by the HEC, in March 2010, the appellant completed a VA Form 10-10EZR, Health Benefits Update Form, on which he reported that his gross family income for the previous calendar year had been below the applicable means test threshold criteria ($35,284 for a Veteran with one dependent), thereby rendering him eligible for VA healthcare without a copayment.  Unfortunately, however, this form is not included in the record on appeal, nor has the HEC provided information as to what was included on the form, such as the 2009 family income reported by the appellant.  

At some point thereafter, VA apparently received information through an income matching program that the appellant's family income for calendar year 2009 had actually exceeded the applicable means test threshold, despite his apparent earlier report to the contrary.  

In January 2011, the HEC sent letters to the appellant and his spouse asking them to confirm or correct the 2009 income information received in the income matching program.  According to the HEC, both the appellant and his spouse responded to the letters.  Unfortunately, however, the response from the appellant's spouse is not included in the record provided to the Board.  Additionally, the appellant reportedly sought assistance in this matter from his United States Senator, who, according to the HEC, contacted VA on his behalf.  HEC reportedly responded to the Senator's inquiry.  Unfortunately, however, the correspondence between VA and the appellant's Senator is also missing from the record provided to the Board by HEC.  

Additionally, the Board notes that, according to the limited record provided by the HEC, its March 2011 decision to change the appellant's copay status resulted in the creation of a debt, i.e. the copayments now retroactively due for medical care and/or prescriptions the appellant received, either from January 1, 2010, to December 31, 2010, or from March 2, 2010, to March 1, 2011.  See e.g. 38 C.F.R. § 17.47(e)(2) (2014) (providing that in the event a Veteran provided inaccurate information on an application and is incorrectly deemed eligible for care, VA shall retroactively bill the Veteran for the applicable copayment).  It appears that the appellant may have requested a waiver of this debt, which was denied in part, and then appealed.  See 38 C.F.R. § 17.101 et seq. (setting forth applicable regulations for collection or recovery by VA for medical care or services provided or furnished to a Veteran for a nonservice-connected disability).  Unfortunately, however, none of the documentation corresponding to this waiver adjudication is included in the record provided by HEC.  

In light of these evidentiary deficiencies, in April 2014, the Board remanded the matter to the AOJ in order to obtain a more complete record.  Unfortunately, however, the development requested by the Board was not completed in full.  

According to the June 2014 Supplemental Statement of the Case, the HEC did not obtain a copy of the appellant's March 2010 VA Form 10-10EZR because a clerk from the Durham VAMC, where the appellant apparently receives his VA medical care, stated that she was unable to retrieve it.  It is unclear what efforts were undertaken by the clerk to obtain this documentation before she concluded that it was not available or if the HEC undertook efforts to obtain this document from an alternative source.  

Additionally, in the June 2014 Supplemental Statement of the Case, the HEC confirmed that the appellant had, indeed, applied for a waiver of the debt resulting from the change in his copay status, but that his request had been denied and he then appealed.  Documentation corresponding to that initial waiver adjudication and subsequent appeal, however, was not obtained and the reasons therefor are unclear.  

Finally, in the June 2014 Supplemental Statement of the Case, the HEC indicated that they had attempted to obtain the appellant's IVM folder from their file room, but had been advised that, because of the way it had been stored, "[r]etrieval of the requested folder will require increased manpower and manhours that require overtime that has not been approved."  The Board, however, is unaware of any legal exemption to complying with the terms of a remand based solely on the fact that increased manpower will be required to comply.  

The United States Court of Appeals for Veterans Claims has expressly held that compliance with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  Therefore, while the Board regrets this delay, this matter must be remanded for compliance with the instructions of the previous remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake the necessary steps to assemble a complete record on appeal, to include the following:  

* the appellant's March 2010 VA Form 10-10EZR, Health Benefits Update Form; 

* responses from the appellant and his spouse to the January 2011 HEC letter requesting verification of the 2009 income matching program information; 

* all documentation created in connection with the adjudication of the appellant's request for a waiver of the debt created as a result of the March 2011 HEC decision, to include any subsequent appeal; 

* copies of all correspondence between the appellant's United States Senator and the HEC and/or Durham VAMC regarding the March 2011 change in the appellant's copay status; and, 

* the appellant's complete IVM folder.  

All efforts undertaken to obtain these records should be set forth in the record. 

2.  If the event any of the records requested above are unavailable because they have been lost or destroyed, the AOJ should notify the appellant of this fact and offer him the opportunity to furnish any copies of the missing documents in his possession, as well as any further information as to his attributable income for calendar year 2009.  

3.  After undertaking any additional development action deemed appropriate, the AOJ should readjudicate the issue on appeal, providing clear reasons and bases for its findings, including the applicable means test threshold and the eligibility period in question, i.e. January 1, 2010, to December 31, 2010, versus March 2, 2010, to March 1, 2011.  

In reaching its determination, the AOJ should also document its consideration of 38 C.F.R § 17.47(d)(6) (providing that in order to avoid hardship, VA may determine that a Veteran is eligible notwithstanding that he or she does not meet the income requirements if projections of the Veteran's income for the year following application for care are substantially below applicable income requirements).  

If the benefit sought on appeal remains denied, the appellant and any representative should be furnished a supplemental statement of the case and given the opportunity to respond. 

The case should then be returned to the Board for further appellate consideration in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

